Citation Nr: 1701866	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-36 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) from to 20 percent to 10 percent effective December 1, 2015 was proper.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1999 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a May 2010 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board remanded the issues of entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion in June 2010 and entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in July 2013.

The issues of entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a November 2015 rating decision, the RO reduced the disability rating for the service-connected degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) from 20 percent to 10 percent, effective December 1, 2015, after meeting all due process requirements in executing such a reduction.

2.  At the time of the November 2015 reduction of the schedular disability rating for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus), the disability rating of 20 percent had been in effect for more than five years.

3.  The Veteran's degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) did not show actual improvement in ability to function under the ordinary conditions of life and work.

4.  Throughout the appeal, the Veteran's degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) was productive of radiculopathy of the right upper extremity that resulted in a disability at least analogous to mild incomplete paralysis of the upper, middle, and lower radicular nerve groups.

5.  Throughout the appeal, the Veteran's degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) was productive of radiculopathy of the left upper extremity that resulted in a disability at least analogous to mild incomplete paralysis of the of the upper, middle, and lower radicular nerve groups.

CONCLUSIONS OF LAW

1.  The reduction from 20 percent to 10 percent for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) effective December 1, 2015, was improper, and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.10, 4.71a Diagnostic Code (DC) 5242 (2016).

2.  Throughout the appeal period, the criteria for an evaluation of at least 20 percent for radiculopathy of the right upper extremity associated with degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8513 (2016).

3.  Throughout the appeal period, the criteria for an evaluation of at least 20 percent for radiculopathy of the left upper extremity associated with degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction of the Veteran's disability rating for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) from to 20 percent to 10 percent effective December 1, 2015

The Board finds the reduction of the Veteran's rating for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) from 20 percent to 10 percent was improper, and the 20 percent rating is restored effective December 1, 2015.  The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Veteran did not receive the 60-day notice of proposed reduction in the assigned rating for his service-connected degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus).  However, as noted in the November 2015 rating decision that effectuated the reduction, the Veteran's combined disability rating did not decrease.  Therefore, the regulation governing procedural steps in rating reductions (38 C.F.R. § 3.105(e)) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).

Notwithstanding the fact the procedural steps of 38 C.F.R. § 3.105(e) do not apply in this case, a rating reduction is not proper unless the Veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The Board further notes that the 20 percent rating for the degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) had been in effect since September 20, 2004; a period of more than 5 years.  Consequently, this rating could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

At the August 2004 VA examination, the Veteran reported pain, weakness, stiffness, fatigability, and lack of endurance.  The intensity was noted to be 6 out of 10.  Symptoms were noted to be on a daily basis and constant in nature.  Range of motion was flexion of 20, extension of 30, lateral flexion of 40 on the left and right, rotation of 40 on the left and right.  Pain was perceived throughout all ranges of motion.  

At the December 2007 VA examination, the Veteran reported she stopped working as a cashier due to her back and neck and had taken a sit down job at the same company which she had stopped a week prior because the environment was not right for her and noted this was not necessarily related to her back or neck.  The Veteran reported pain when turning her neck and sleeping at night.  She reported that the pain did not radiate.  Range of motion was 25 degrees flexion, 20 degrees extension, 60 degrees left and right lateral rotation, and 20 degrees or left and right lateral bending.  The active and passive range of motion were the same, there was no change with repetition, and there was no pain with motion.  She was tender to palpitation diffusely about the cervical spine.  The examiner noted mild discomfort associated with the examination of the cervical spine and it was conceivable that the pain could further limit function as described particularly with repetition, but it was not feasible to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.

In the Veteran's July 2007 claim and a statement received in April 2008, she contended that her condition had worsened to the point where she could not work.  In the statement received in April 2008, the Veteran explained that her job involved typing and sitting for the majority of the day.  On the Veteran's November 2008 VA Form 9, she contended that she had a handicapped tag for her vehicle because walking too far and carrying too much weight caused her to be in pain for days.  She noted that she felt her back cracking every day and took pain medication daily.  Her May 2010 VA Form 646 noted that her chronic neck symptoms affected her ability to move and sleep.

At the Veteran's May 2010 hearing, she testified that she took over the counter pain medication for her neck and was also prescribed pain medication through the VA. She was working, but noted that it had been difficult to work while taking medication, but when she did not take medication it was difficult for her to sit or stand to work.  She testified that she was a freight broker which entailed a lot of computer work.  She testified that her disability had become more severe since her December 2007 VA examination and she had right arm pain and numbness down to her wrist.

A July 2010 VA examination, the Veteran reported her pain as 10 out of 10 and that it radiated down her left and right arms with associated weakness and grip strength.  She reported that she continued to work in customer service but it was difficult to perform her job as sitting at a computer put strain on her cervical spine.  She noted her activities of daily living were also affected, including household duties, carrying objects, and caring for her child.  Upon examination, she was diffusely tender to palpitation along her cervical spine and within her paraspinal muscles at all levels and she had a significant amount of guarding.  Range of motion testing showed forward flexion of 25 degrees, extension of 20 degrees, right and left lateral flexion of 25 degrees, and right and left lateral rotation of 60 degrees.  She was irritable throughout range of motion the results were unchanged with repetition.  She had loss of normal cervical lordosis and no ankylosis.  She had significant pain and fatigue when performing range of motions and significant lack of endurance.  The examiner noted it was conceivable that the pain could further limit function as described particularly after using her neck all day, but it was not conceivable to attempt to express any of this in terms of further limitation of function as this cannot be determined with any degree of medical certainty.

A December 2013 VA examination noted flare-ups impacted the function of her cervical spine.  Range of motion testing showed forward flexion of 45 degrees with no painful motion, extension of 30 degrees with painful motion at 30 degrees, right lateral flexion of 30 degrees with painful motion at 30 degrees, left lateral flexion of 30 degrees with painful motion at 30 degrees, right lateral rotation of 70 degrees with painful motion at 70 degrees, and left lateral rotation of 70 degrees with painful motion at 70 degrees.  Range of motion was the same after repetitive-use testing with three repetitions.  The examiner noted functional loss and impairment after repetitive use including less movement than normal and pain on movement.  The examiner noted mild radiculopathy of the right upper extremity with mild paresthesias and/or dysesthesias and mild numbness, and no radiculopathy of the left upper extremity.  The examiner noted no intervertebral disc syndrome (IVDS).  The examiner also determined there was no functional impact due to the cervical spine disability.

At a November 2013 general medical examination, the Veteran reported she felt that her neck and back were keeping her from being employed.  A March 2015 VA treatment record noted the Veteran had upper back pain and numbness and tingling in her arms that decreased with exercise at times.  The treatment record also showed full range of motion in her neck without pain.  A November 2013 VA examination for mental disorders and the March 2015 VA treatment record also noted that the Veteran was working occasionally as a Zumba instructor.  

At the May 2015 VA examination, range of motion testing revealed flexion of 45 degrees, extension of 45 degrees, right lateral flexion of 45 degrees, left lateral flexion of 45 degrees, right lateral rotation of 80 degrees, and left lateral rotation of 80 degrees.  The examiner noted no evidence of pain with weight bearing and the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  The examiner noted non localized tenderness, guarding, or muscle spasm; no radiculopathy; no ankylosis; and no intervertebral disc syndrome.  The examiner determined the Veteran's cervical spine condition did not impact her ability to work.

Although the most recent VA examination showed some improvement in range of motion testing, the evidence does not show actual improvement in her ability to function under the ordinary conditions of life and work.  In view of the foregoing, the Board finds that the evidence of record reflects that a reduction in the assigned 20 percent rating for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulpous) is not warranted, particularly as it had been in effect for more than 5 years.  Therefore, the reduction of this rating was not proper, and the 20 percent rating is restored effective December 1, 2015.

II.  Radiculopathy of the right and left upper extremities

The Board finds the Veteran's right and left upper extremities associated with degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) each warrant at least separate 20 percent disability ratings.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

The Veteran seeks a rating in excess of 20 percent for degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus).  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The Board finds the Veteran's right and left upper extremities associated with degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) each warrant at least separate 20 percent disability ratings.  
Diagnostic Code (DC) 8513, which provides a disability rating for "All radicular groups" is the most appropriate code under which to rate the Veteran's upper, middle, and lower radicular group on the right upper extremity are affected.  DC 8513 provides a 20 percent evaluation of the minor or major upper extremity for mild incomplete paralysis, a 30 percent evaluation for moderate incomplete paralysis of the minor upper extremity, a 40 percent evaluation for moderate incomplete paralysis of the major upper extremity, a 60 percent evaluation for severe incomplete paralysis of the minor extremity, and a 80 percent evaluation for severe incomplete paralysis of the major extremity.  Complete paralysis is rated 80 percent disabling for the minor upper extremity and 90 percent disabling for the major upper extremity.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

At the May 2010 Board hearing, the Veteran contended that she had pain and numbness in her right arm.  At the July 2010 VA examination, the Veteran reported pain radiating down both arms with associated weakness and grip strength.  The December 2013 VA examiner determined the Veteran's radiculopathy of the right upper extremity was mild in severity and included mild paresthesias and/or dysesthesias and mild numbness.  The examiner determined there was involvement of the upper, middle, and lower radicular groups of the right upper extremity.  A March 2015 VA treatment record noted numbness and tingling in both arms.

Resolving all reasonable doubt in the Veteran's favor, the Board finds separate ratings of at least 20 percent for radiculopathy of the right upper extremity and at least 20 percent for radiculopathy of the left upper extremity associated with degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) are warranted throughout the appeal period.


ORDER

The rating reduction for the Veteran's degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus) from 20 percent to 10 percent, effective December 1, 2015, was improper, and the 20 percent rating is restored.

A disability rating of at least 20 percent for radiculopathy of the right upper extremity associated with degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus purposes) is granted.

A disability rating of at least 20 percent for radiculopathy of the left upper extremity associated with degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus purposes) is granted.


REMAND

In a January 2015 Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran reported treatment from Access Family Medical Center from 2001 to present.  A January 2015 Medical Records Request Reject Notice shows the RO attempted to obtain these records in January 2015; however, the request did not meet the criteria for action under the PMR Program Guideline.  These records, along with any additional, pertinent VA or private treatment records should be obtained and associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.  
A VA examination of the Veteran's cervical spine was provided in May 2015.  However, the examiner did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is warranted.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran contends that the combination of her service-connected
conditions cause her to be unable to maintain employment.  A July 2014 duty to assist letter sent from the RO to the Veteran included a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  You were advised to complete the form and return it to the Regional Office.  This form was not completed by the Veteran.  Additionally, VA treatment records and a VA examination showed the Veteran was working occasionally as a Zumba instructor between 2013 and 2015.  The AOJ should request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to determine if the Veteran is currently working.  Then, in accordance with the July 2013 Board remand directives, the AOJ should obtain an opinion regarding the Veteran's unemployability in light of her service-connected disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from Access Family Medical Center for the relevant time period on appeal.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any additional outstanding VA or private treatment records pertaining to his claims.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies. 

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus); and the impact of her service-connected disabilities on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any outstanding treatment records regarding the Veteran's degenerative arthritis of the cervical spine, status post anterior cervical discectomy and fusion (previously rated as postoperative residuals of cervical herniated nucleus pulposus), provide her with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings, including the results of active and passive range of motion testing, and weight-bearing and nonweight-bearing.  All findings and conclusions should be set forth in a legible report.

5.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise her that if she does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

6.  After completing all development set forth in paragraphs 1-5 above, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

7.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


